In a proceeding to modify a decree of another court so as to increase the amount directed to be paid for child support, which decree incorporated by reference a separation agreement between the parties, the appeal is from an order of the Family Court, Westchester County, dated August 9, 1971, which determined the amount of the support arrears for the years 1969 and 1970 and directed that the amount be paid in specified installments. Order modified, on the law and in the interests of justice, by adding thereto a direction that computation of the support formula in future years be based upon calculating appellant’s income taxes by using the standard deduction and one exemption. As so modified, order affirmed, without costs. The findings' of fact below are affirmed. The modification herein ordered will avoid the possibility of manipulation of itemized deductions and will achieve the fair result seemingly desired by the parties. Munder, Acting P. J., Martuseello, Shapiro, Christ and Benjamin, JJ., concur.